UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10- Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31 , 201 6 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-36039 YuMe, Inc . (Exact Name of Registrant as Specified in Its Charter) Delaware 27-0111478 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1204 Middlefield Road, Redwood City, CA (Address of Principal Executive Offices) (Zip Code) ) 591-9400 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.☐Yes☒No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter time period that the registrant was required to submit and post such files).☐Yes ☒No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler☒ Non-acceleratedfiler ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).☐YesNo☒ As of April 29, 2016, there were 34,698,127 shares of the Registrant’s common stock outstanding. YuMe, Inc. FORM 10-Q Table of Contents Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2016 and 2015 2 Condensed Consolidated Statements of Comprehensive Income (Loss) for the ThreeMonths Ended March 31, 2016 and 2015 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 27 PARTII. OTHER INFORMATION Item1. Legal Proceedings 28 Item1A. Risk Factors 28 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item6. Exhibits 50 Signature 51 i PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS YuMe, Inc . CONDENSED CONSOLIDATED BALANCE SHEETS ( I n thousands, except share amounts ) (Unaudited) As of March 31 , 2016 As of December 31, 201 5 Assets Current assets: Cash and cash equivalents $ $ Marketable securities Restricted cash Accounts receivable, net Prepaid expenses and other current assets Total current assets Marketable securities, long-term Property, equipment and software, net Goodwill Intangible assets, net Restricted cash, non-current Deposits and other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued digital media property owner costs Accrued liabilities Deferred revenue Total current liabilities Other long-term liabilities 5 77 Deferred tax liability Total liabilities Commitments and contingencies (
